IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. WR-74,427-02 & WR-74,428-02


IN RE CHARLES KEVIN BOWEN AND JENNIFER BOWEN, Relators





ON APPLICATIONS FOR WRITS OF PROHIBITION
IN CAUSE NOS. 09-649-K368 & 09-650-K368 
IN THE 368th DISTRICT COURT FROM
WILLIAMSON COUNTY


 Per curiam.

O R D E R


	Relators filed motions for leave to file motions to stay the underlying proceedings in the trial
court until this Court decides their pending mandamus applications. In re Charles Kevin Bowen and
Jennifer Bowen, AP-76,519 & AP-76,520 (argued and submitted May 4, 2011). Relators allege that
the trial court has set the cases for a pre-trial hearing on June 1, 2011 and for trial on June 13, 2011. 
	We construe these motions as motions for leave to file applications for writs of prohibition (1)
pursuant to our constitutional authority to issue writs of prohibition in both criminal law matters and
in protection of our jurisdiction. Tex. Const. art. V, § 5(c).
	The respondent, the Judge of the 368th District Court of Williamson County, and the real
party in interest, the Williamson County District Attorney, are invited to submit responses for the
Court's consideration.  
	Any response by any party shall be submitted to this Court by 12:00 p.m. on May 27, 2011.
The motions for leave to file applications for writs of prohibition will be held in abeyance until that
time.
 
Filed:	May 25, 2011
Do not publish	
1.  Historically, this Court has refused to "be delimited by the denomination of the
pleadings by the relator" and will look to the essence of pleadings, including the prayers. State ex
rel. Vance v. Clawson, 465 S.W.2d 164, 169 (Tex. Crim. App. 1971).